ORDER
PER CURIAM.
Craig J. Morrison appeals from the judgment of the trial court granting Defendants’, the City of Shrewsbury’s Board of Police Commissioners, Officer Lisa Foster, Corporal Dennis Gould, Detective Charles Beatton, and Sergeant Brian Cat-lett, motion for summary judgment on Morrison’s action for false arrest and malicious prosecution.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).